This case, originally decided by us on January 9, 1935, is before us on a rehearing granted the appellant.
Our attention is called to the provision in the original policy, of date June 1, 1929, in *Page 646 
case of disability: "The Company will pay to the employee, in lieu of all other benefits, the amount of insurance in force upon such employee's life at the time the disability commenced."
We correctly found as a fact that plaintiff's disability became known on November 10, 1931. At that time, under the terms of this policy, she was entitled to $1,000.
The rider increasing the insurance to $2,000 is dated January 6, 1932, and provides: "Nothing contained herein shall be held to alter or affect any of the terms and conditions of this policy other than as herein stated."
There is nothing stated changing in any way the quoted clause of the original contract. To the contrary, almost the identical language is used in the certificate issued to the individual insured under the increasing rider. In regard to disability, it provides: "The Insurance Company will pay in accordance with the method designated under the terms of the policy, the amount of insurance in force upon such employee's life at the time the disability commenced."
It is plain that under neither the original nor the increased policy can the insured recover more than the amount of insurance in force at the time the disability commenced, which, in this case, was $1,000.
Our original opinion, which allowed the increased amount of $2,000, is accordingly recalled, and the judgment appealed from is now amended by reducing its amount to $1,000, and, as amended, is affirmed; plaintiff to pay the cost of appeal.